Title: To Thomas Jefferson from William H. Hening, 27 September 1824
From: Hening, William H.
To: Jefferson, Thomas


sir,
Richmond
Septr 27th 1824—
As the Small pox has made its appearances, in this city, and is now spreading on the James River Canal, it may in all. probability reach the county of Albemarle—. With  to arrest its progress—I beg your ace of the two in closed Vaccine crusts.—one of which I will thank you, to present to Conl Ths M. Randolph—If I can be of any service to the inhabitants of my native country, by so doing I shall feel much satisfaction I also well remember that it was through your instrumental that I (when but a child) received the benefit of VaccinationI am sir with Sentiments of much regardYour Ob ServantWm H, Hening